Filed 2/6/14 Marriage of Jackson CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re the Marriage of CHRISTOPHER and
KAREN ROQUE JACKSON.
                                                                 D063215
CHRISTOPHER JACKSON,

         Appellant,                                              (Super. Ct. No. DS39566)

         v.

KAREN ROQUE JACKSON,

         Respondent.



         APPEAL from an order of the Superior Court of San Diego County, Katherine A.

Bacal, Judge. Affirmed.



         Christopher Jackson, in pro. per., for Appellant.

         Law Offices of Donald R. Oder and Donald R. Oder for Respondent.
       In this marital dissolution action between Christopher Jackson and Karen Roque

Jackson, Christopher1 appeals in propria persona the trial court's order granting Karen's

motion for the appointment of an elisor2 to execute a quitclaim deed transferring to her

the title to what the parties refer to as the Eastlake Trails House. In granting her motion,

the court found that Karen is the owner of the property pursuant to the parties' Marital

Settlement Agreement (MSA).

       Although Christopher's contentions are not clearly stated in his appellant's opening

brief,3 it appears he is raising the following three principal contentions: (1) the court

denied him his right to mediation and binding arbitration, which was a right provided in

the MSA; (2) the court "failed to acknowledge" that a post-MSA loan modification

agreement executed by the parties served as a novation of the MSA, such that the loan


1       As is the custom in family law proceedings, and in the interest of clarity, we refer
to the parties by their first names. (See In re Marriage of Dietz (2009) 176 Cal. App. 4th
387, 390, fn. 1.) We intend no disrespect.

2       The appointment of an elisor is one method available to a court for enforcement of
its orders. (Rayan v. Dykeman (1990) 224 Cal. App. 3d 1629, 1635.) An elisor is a person
appointed to perform certain functions, such as deed and document execution, in cases
involving recalcitrant litigants who refuse to obey orders of the court. (Id. at p. 1635, fn.
2.)

3      Christopher's appellant's opening brief does not comply with the requirements of
the California Rules of Court. His brief (1) does not begin with a table of contents and a
table of authorities as required by rule 8.204(a)(1)(A); (2) does not "[s]tate each point,
under a separate heading or subheading summarizing the point, and support each point by
argument and, if possible, by citation of authority" as required by rule 8.204(a)(1)(B); (3)
does not adequately comply with the requirements that it "[s]upport any reference to a
matter in the record by a citation to the volume and page number of the record where the
matter appears" as required by rule 8.204(a)(1)(C); and (4) is not paginated as required by
rule 8.204(b)(7).
                                              2
modification agreement, "under Federal Law, voided and canceled any [MSA] terms

which would require [Christopher] to transfer his ownership in the [Eastlake Trails

House]"; and (3) the court "failed to acknowledge" that Karen committed numerous

breaches of the MSA which "render[ed] the [MSA] null and void."

      We conclude Christopher has failed to provide this court with an adequate record.

Thus, he has not met his burden of overcoming the presumed correctness of the

challenged orders by affirmatively demonstrating error. We also conclude that he has

forfeited his claims by failing to comply with rules 8.204(a)(1)(B) and 8.204(a)(1)(C) of

the California Rules of Court.4 Accordingly, we affirm the order.

                  FACTUAL AND PROCEDURAL BACKGROUND

      Christopher and Karen were married in 1993.

      A. The Parties' MSA

      On May 5, 2009, the parties signed the MSA. As pertinent here, paragraph

VIII(B) provided that Karen was "awarded and assigned" the Eastlake Trails House "as

her share of the community property." Paragraph VIII(A) provided that Christopher was

"awarded and assigned" (among other things) the "Vegas Condo" "as his share of the

community property."

      Under paragraph XII ("Execution of Instruments") of the MSA, the parties agreed

to "execute and deliver any documents, make all endorsements, and do all acts which are

necessary or convenient to carry out the terms of [the MSA]."



4     All further rule references are to the California Rules of Court.
                                            3
       Also, paragraph XV ("Resolution of Disputes") of the MSA provided for

mediation or binding arbitration of "[a]ll" disputes as follows:

          "All disputes arising between us on any matter whatever will be
          resolved as follows:

          "A. Mediation

          "(1) If we are unable to resolved any dispute ourselves or with
          counseling, then we each agree to make a reasonable good-faith
          effort to resolve the matter in mediation. On the written request of
          either party, we will within thirty days submit our dispute to
          mediation . . . .

          "B. Arbitration

          "(1) If mediation does not resolve all issues within a reasonable
          number of sessions, then on the written request of either of us, we
          will submit the matter to binding arbitration within ninety days. . . .
          [¶] . . .

          "(5) Arbitration is binding and final. The decision of the
          arbitrator(s) will be binding and final, not subject to review in any
          court. We each understand that by agreeing to binding arbitration,
          we are choosing arbitration as the sole remedy for any dispute
          between us, and we each expressly give up our right to file a lawsuit
          or family-law proceeding in any court against one another, or to
          request a court to resolve any dispute between us, except to compel
          arbitration or enforce the decision of an arbitrator. We understand
          that this means we are giving up the right to trial by a court or by a
          jury. To whatever extent the law does not allow any issue between
          us to be decided by binding arbitration, we agree to submit such
          matters to nonbinding arbitration before submitting the issue to any
          court."

       B. Christopher's Petition for Dissolution and Entry of Judgment

       Eight days later, on May 13, 2009, Christopher filed in propria persona a petition

for dissolution of the marriage. Attached to the petition as "Attachment 4" was a copy of

the MSA. Karen filed her response to the petition in June 2009.

                                             4
       In late February 2010, the judgment of dissolution was entered, a notice of entry of

judgment was filed, and copies of the notice were served on the parties.

       C. Loan Modification Agreement

       In September 2010 the parties signed a Home Affordable Modification Agreement

(the loan modification agreement), which modified the loan on the Eastlake Trails House.

In pertinent part, the loan modification agreement provided that it "will . . . amend and

supplement (1) the Mortgage on the Property, and (2) the Note secured by the Mortgage."

       D. Karen's Opposed Motion for Appointment of An Elisor

       In October 2012 Karen filed in propria persona her motion for appointment of an

elisor. In her supporting declaration, Karen indicated that under the division of property

set forth in the judgment of dissolution, she was "awarded possession" of the Eastlake

Trails House, and Christopher signed the loan modification agreement with "FULL

KNOWLEDGE that the house was and is still my possession as decreed in the divorce

settlement." She also stated in her declaration that, "[a]t that time [Christopher] did agree

to sign a [quitclaim deed], but he never got around to it. Now he claims he owns the

home. I have made all mortgage payments on the property since the divorce settlement

and loan modification." She requested that the court appoint an elisor "to sign over the

[quitclaim] and ownership of the property to me."

       In his opposition to Karen's motion, Christopher in propria persona asserted that

Karen had "failed to provide sufficient evidence to prove she has sole rights to [the

Eastlake Trails House]." In his supporting declaration, Christopher stated that Karen

"breached the originally executed settlement [a]greement in this case." He also asserted

                                              5
that Karen had "stopped making payments on the loan for the [Eastlake Trails House]

without [his] consent or notifying [him], for the sole purpose of obtaining and qualifying

for a 'Loan Modification' for the . . . property." Christopher further stated that, "[a]fter

discussing the situation and terms with [Karen, he] agreed to stay on as an obligor for

[the Eastlake Trails House] only if she would AGREE to share the ownership of [the

property] with [him] going forward. As per her Agreement to my DEMANDS we

executed the NEW AGREEMENT together and kept [the Eastlake Trails House]

together." He also stated that he "agreed to sign over [his] interest in [the Eastlake Trails

House] only if [Karen] was successful in relieving [him] of any financial obligation

which she was NOT able to achieve."

       E. Christopher's Opposed Motion for a "Property Control" Order5

       The day after Karen filed her motion for appointment of an elisor, Christopher

filed in propria persona a motion for a "property control" order in which he sought

"exclusive temporary use, possession, and control" of the Eastlake Trails House.

       F. Hearing and Rulings

       On December 17, 2012, the court conducted an evidentiary hearing on Karen's

motion for appointment of an elisor and Christopher's motion for a property control

order. A reporter's transcript of the hearing is not provided in the record on appeal, and




5     Christopher is not appealing the court's denial (discussed, post) of this motion.
Accordingly, our summary of his motion is brief.

                                               6
Christopher's notice designating record on appeal shows he elected to proceed

"WITHOUT a record of the oral proceedings in the superior court."

      According to the court's minutes of the proceedings, dated that same day, both

parties were sworn and examined, and the court received in evidence unspecified

"subpoenaed documents from San Diego Police Department."

      The minutes also reflect that the court granted Karen's motion for appointment of

an elisor and denied Christopher's motion for a property control order based on the

following pertinent findings and rulings:

          "PER THE MSA, A WRITTEN REQUEST WAS TO BE MADE
          FOR MEDIATION OR ARBITRATION; NEITHER PARTY HAS
          MADE THAT REQUEST; PARTIES ARE PREPARED TO
          PROCEED TODAY."

          "PARTIES AGREE THAT THE [EASTLAKE TRAILS HOUSE]
          IS THE PROPERTY REFERRED TO IN THE JUDGMENT,
          WHICH WAS AWARDED TO [KAREN] AS HER SOLE AND
          SEPARATE PROPERTY."

          "BASED ON EVIDENCE BEFORE THE COURT, THE COURT
          FINDS THAT [KAREN] IS IN FACT THE OWNER OF THE
          [EASTLAKE TRAILS HOUSE] PROPERTY LOCATED AT '2630
          FERN VALLEY ROAD.'

          "COURT FURTHER FINDS THAT PER THE MSA, THE ABOVE
          STATED PROPERTY BELONGS TO [KAREN], AS WELL AS
          THE MORTGAGE THEREON; THE DEBT IS [KAREN'S] SOLE
          AND SEPARATE OBLIGATION.

          "COURT CANNOT FIND THAT THE MSA SHOULD BE SET
          ASIDE IN FULL, AS REQUESTED BY [CHRISTOPHER].

          "COURT MAKES NO ORDER REGARDING THE 'LAS VEGAS'
          PROPERTY.



                                            7
           "IF [CHRISTOPHER] FAILS TO SIGN [QUITCLAIM] DEED,
           COURT WILL SIGN.

           "[CHRISTOPHER'S] PROPERTY CONTROL MOTION IS
           DENIED."

       G. Christopher's Appeal from the Court's Order Appointing an Elisor

       Christopher appealed the court's ruling appointing an elisor to execute a quitclaim

deed; he did not appeal the denial of his motion for a property control order. Specifically,

Christopher stated in his notice of appeal that he is appealing from the "Judgment to

Appoint Elisor" entered on December 17, 2012. The notice of appeal makes no mention

of the court's denial of Christopher's property control motion. In his appellant's opening

brief, Christopher states he is appealing "[t]he Judge ruling and order to appoint an

Elisor."

                                        DISCUSSION

       A. The Incomplete Record Is Fatal To This Appeal

       We first conclude Christopher has forfeited his claims by failing to provide an

adequate record for appellate review. We are mindful that he is representing himself.

However, his status as a party appearing in propria persona does not provide a basis for

preferential consideration. "A party proceeding in propria persona 'is to be treated like

any other party and is entitled to the same, but no greater consideration than other

litigants and attorneys.' [Citation.] Indeed, ' "the in propria persona litigant is held to the

same restrictive rules of procedure as an attorney." ' " (First American Title Co. v.

Mirzaian (2003) 108 Cal. App. 4th 956, 958, fn. 1.)



                                               8
       It is well-settled that "[a]ppealed judgments and orders are presumed correct, and

error must be affirmatively shown." (Hernandez v. California Hospital Medical Center

(2000) 78 Cal. App. 4th 498, 502, citing Denham v. Superior Court (1970) 2 Cal. 3d 557,

564.) As the party challenging the court's presumably correct findings and rulings,

Christopher is required "to provide an adequate record to assess error." (Maria P. v. Riles

(1987) 43 Cal. 3d 1281, 1295.)

       "In numerous situations, appellate courts have refused to reach the merits of an

appellant's claims because no reporter's transcript of a pertinent proceeding or a suitable

substitute was provided." (Foust v. San Jose Construction Co., Inc. (2011) 198
Cal. App. 4th 181, 186.)

       Here, a fatal problem with this appeal is that Christopher fails to provide us with a

reporter's transcript of the evidentiary hearing on Karen's motion or any other adequate

statement of the evidence considered by the court in making its findings and rulings.

Christopher is challenging the court's order granting Karen's motion for appointment of

an elisor, which the court issued at the conclusion of the December 17, 2012 evidentiary

hearing. As noted, ante, the record shows both parties were sworn as witnesses and

examined. However, Christopher has not provided in the appellate record a copy of the

reporter's transcript of the December 17, 2012 evidentiary hearing. His Appellant's

Notice Designating Record on Appeal shows he specifically elected to proceed

"WITHOUT a record of the oral proceedings in the superior court." By doing so, he has

withheld from the record for appellate review testimonial evidence considered by the

court. Accordingly, we conclude Christopher has forfeited his claims by failing to

                                             9
provide an adequate record. (Foust v. San Jose Construction Co., Inc., supra, 198

Cal.App.4th at p. 186.)

      B. Christopher's Failure To Comply With Rules 8.204(a)(1)(B) and
8.204(a)(1)(C) Is Fatal to This Appeal

       Even if Christopher had provided this court with an adequate record for appellate

review, he has forfeited his claims by failing to comply with rules 8.204(a)(1)(B) and

8.204(a)(1)(C).

       1. Rule 8.204(a)(1)(B)

       Under rule 8.204(a)(1)(B), Christopher's appellant's opening brief was required to

"[s]tate each point, under a separate heading or subheading summarizing the point, and

support each point by argument and, if possible, by citation of authority."

       Christopher has failed to comply with this requirement. Not only has he failed to

state each of his points of argument under a separate heading or subheading summarizing

the point, but, of greater importance, he has cited no legal authority in support of any of

his arguments.

       2. Rule 8.204(a)(1)(C)

       Under rule 8.204(a)(1)(C), Christopher's brief was also required to "[s]upport any

reference to a matter in the record by a citation to the volume and page number of the

record where the matter appears."

       "[I]t is [a litigant's] duty to point out portions of the record that support the

position taken on appeal. The appellate court is not required to search the record on its




                                              10
own seeking error." (Del Real v. City of Riverside (2002) 95 Cal. App. 4th 761, 768 (Del

Real).)

          Furthermore, "[a] violation of the rules of court may result in the striking of the

offending document, the waiver of the arguments made therein, the imposition of fines

and/or the dismissal of the appeal." (Del Real, supra, 95 Cal.App.4th at p. 768.) Thus, if

a party fails to support a particular point or argument with the necessary citations to the

record, we may deem it forfeited. (Ibid.; accord, Nwosu v. Uba (2004) 122 Cal. App. 4th
1229, 1246 [applying former rule 14(a)(1)(C)]; Duarte v. Chino Community Hospital

(1999) 72 Cal. App. 4th 849, 856 (Duarte); Guthrey v. State of California (1998) 63
Cal. App. 4th 1108, 1115.)

          Here, as Karen correctly asserts, Christopher's opening brief on appeal "is riddled

with . . . unsupported facts." For example, without supporting citations to evidence in the

record, Christopher asserts that (1) Karen "breached" the MSA "by intentionally failing to

honor [it]"; (2) Karen "did not transfer to [him] his share of the couple[']s assets"; (3)

Karen "never signed over nor did she transfer her interest/ownership [in the "Vegas

Condo"] using any documents or any procedures whatsoever to [him]"; and (4) Karen

and he "entered into New Agreements including [the loan modification agreement]

making the [loan modification agreement] a 'Novation' of the [MSA]" and "retaining and

claiming ownership together of the 'Eastlake Trails House.'"

          We conclude that (1) by failing to provide an adequate record for appellate review,

Christopher has failed to meet his burden of affirmatively demonstrating the court's

findings and rulings were erroneous; and (2) by failing to comply with rules

                                                11
8.204(a)(1)(B) and 8.204(a)(1)(C), he has forfeited his claims on appeal (Del Real, supra,

95 Cal.App.4th at p. 768; Nwosu v. Uba, supra, 122 Cal.App.4th at p. 1246; Duarte v.

Chino Community Hospital, supra, 72 Cal.App.4th at p. 856).

                                     DISPOSITION

      The order is affirmed. Respondent Karen Roque Jackson shall recover her costs

on appeal.


                                                                               NARES, J.

WE CONCUR:


HUFFMAN, Acting P. J.


AARON, J.




                                           12